Citation Nr: 1205482	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  06-13 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral eye condition, to include pinguecula.

2.  Entitlement to service connection for claimed hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Appellant initially performed active duty for training from September 1978 to December 1978.  He is shown to have served with the National Guard to July 1990.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the RO.

Although the Appellant initially requested a hearing, he withdrew his request in a June 2006 statement.

In a May 2010 decision, the Board denied the Appellant's claim of service connection for the residuals of a right wrist disability.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

As the requested development pertaining to the claim of service connection for an eye disorder was not sufficiently completed, that matter once again is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Appellant is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to persistently elevated blood pressure reading beginning during any period of active duty for training during his service with the National Guard.  

2.  The Appellant is not shown to have manifested complaints or findings of chronic hypertension until many years after he completed his service with the National Guard.  

3.  The currently demonstrated hypertension is not shown to be due to an event or incident of any period of active duty for training during the Appellant's service with the National Guard.


CONCLUSION OF LAW

The Appellant's disability manifested by hypertension is not due to a disease or injury that was incurred in or aggravated by a period of active duty for training; nor may it be presumed to have been incurred therein.  38 U.S.C.A.§§ 1131, 1112, 1113;  38 C.F.R.§§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.

The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Appellant was provided with notice of VCAA in May 2005 prior to the initial adjudication of his claim of service connection for hypertension in an October 2005 rating decision.  An additional VCAA letter was sent in June 2010.

The VCAA letters indicated the types of evidence that was necessary to substantiate the claims and addressed the division of responsibility between the Appellant and VA for obtaining that evidence, including the information needed to obtain both his private and VA medical treatment records.

Thereafter, the Appellant also received notice pertaining to the downstream disability rating and effective date elements of the claim in March 2006.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Appellant was afforded a VA examination in August 2010 (with an addendum dated in December 2011).  These examinations, combined, were thorough in nature and adequate for the purposes of deciding the claim.  

The reports reflect that the examiner reviewed the Appellant's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  

Further, the VA examination substantially complied with the Board's prior remand and that the record is sufficient for a decision on the merits.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Of significance is that neither the Appellant nor his representative has raised questions about the adequacy of the examination.  

The Board otherwise concludes that all relevant evidence necessary for resolution of the issue of service connection for hypertension has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, VA medical records, VA examination reports, and the statements from the Appellant and his representative.

The Appellant has not indicated that he has any further evidence to submit to VA, or that VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  He has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.


II.  Service Connection for Hypertension 

The Appellant asserts that he developed hypertension incident to his service in the National Guard, as indicated by his April 2006 Form 9.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The available service treatment records do not include any diagnosis of hypertension.  At the time of the examination for enlistment in the National Guard in July 1978, the Veteran's blood pressure reading of 120/90 was recorded

A subsequent periodic examination for service performed in September 1982 noted a blood pressure reading of 110/78.  Significantly, the Appellant expressly denied having or having had high or low blood pressure at that time.  

A service treatment record shows that the Appellant was seen with complaints of dizziness and blood pressure of 140/90 on March 8, 1983 at Camp Ripley, Mn.  It was reported at that time that he had a history of increased blood pressure, but was not taking any medication

On follow up, initially, the Appellant's sitting blood pressure was noted to be 140/80 for the right arm and 140/100 for the left, along with readings of 150/100 for the left arm and 160/100 for the right arm in a recumbent position.  About ten minutes later, the blood pressure readings of 140/80 for the left arm and 140/90 for the right were recorded with Appellant in a prone position.  About five minutes later, the readings were noted to be 130/80 for left arm and 130/84 for the right arm in a prone position.  

Finally, about five minutes later, the Appellant was noted to have exhibited readings of 130/80 for the left arm and 126/80 for the right arm in a prone position.  The Appellant then was returned to duty.    

A later periodic examination for service in October 1986 noted a blood pressure reading of 132/78.  The Appellant again denied having or having had high or low blood pressure.  

No report referable to a medical examination performed at the time of the Appellant's discharge from the National Guard is of record.  

The submitted medical evidence referable to treatment received after service shows that the Appellant has a current diagnosis of hypertension.  (See Treatment Reports from Union Regional Med. Ctr. dated in December 2004).

At an August 2010 VA examination, the Appellant reported having hypertension diagnosed while he was in the National Guard.  He reported being placed on a low salt diet and starting on medication for hypertension after suffering bouts of headaches and dizziness with elevated blood pressure while in service.  The VA examiner diagnosed the Appellant with hypertension.  

In a December 2011 VA examination addendum, the VA examiner reviewed the claims file and opined that the Appellant's hypertension was not due to an event in service, to include any period of active duty or inactive duty for training with the National Guard.  

The VA examiner noted pertinently that, while a March 1983 record showed complaints of dizziness and elevated blood pressure, there was no documentation of recurrent blood pressure elevation or treatment for hypertension until many years after service in 2000.

On the other hand, the Appellant in this matter has not presented any medical evidence that tends to support his lay assertions that the current hypertension had its clinical onset during a period of active duty for training or otherwise was due to an event or incident of any period of active duty for training.  

Further, the Board finds that the Appellant has not presented credible lay assertions that are sufficient to establish a continuity of symptomatology referable to the claimed hypertension beginning during any period of active duty for training.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements); Maxson v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 2000).

On review, the Appellant's current lay assertions of having developed hypertension in connection with the National Guard are inconsistent with his earlier and more reliable statements made in connection with service examinations that expressly denied having or having had high or low blood pressure.  

Moreover, to the extent that the Appellant is shown to have exhibited elevated blood pressure when seen in March 1983 during an apparent period of active duty for training, a history of earlier elevated blood pressure also was reliably recorded at that time.  On evaluation, the recorded blood pressure readings also are shown to have decreased, and the Appellant was returned to duty after a short period without follow up.  

A diagnosis of hypertension was not recorded at that time or in connection with his subsequent period of active duty for training with the National Guard.  As noted, the submitted medical evidence does not show any findings or treatment of hypertension earlier than 2000.  

Accordingly, on this record, as the preponderance of the evidence is found to weigh against the Appellant's claim, the appeal must be denied.


ORDER

Service connection for hypertension is denied.


REMAND

The Appellant's claim of service connection for an acquired eye disability was previously remanded by the Board in May 2010 for additional development and adjudication.  At that time, the Board requested that the Appellant be afforded a VA examination to determine the nature and etiology of the claimed eye condition.  

The Appellant was examined in August 2010, an addendum was provided in December 2011.  

The Board notes in this regard that a service treatment record showed that the Appellant was rendered medical attention for a "particle in [the] eye" and placed a on a status of no duty for 24 hours in connection with service in June 1989.  On evaluation, an assessment of right corneal abrasion was reported.  

The Appellant underwent an eye examination in August 2010 and told the VA examiner that he started to have intermittent ocular burning three years earlier.  He also noted an incident in service when he was exposed to boric acid while cleaning a weapon.  

Upon examination, the Appellant was diagnosed with subjective dry eyes, possibly consistent with a history of pigueculitis, inactive pigueculitis, and medicamentosa reaction to Visine.   

In a December 2011 VA examination addendum, the VA examiner responded by noting that the Appellant had no evidence of hypertensive retinopathy and that the pinguecula was not caused by or a result of his hypertension or due to any kind of service involvement.

However, the VA examiner did not provide a supporting rationale for his opinion that was specifically responsive to the Appellant's lay assertions.  VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the remand orders of the Board were not fully complied with, further remand is mandated due to the RO's failure to follow the directives in the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should arrange for the Appellant's claims folder to be reviewed by the VA examiner who prepared the August 2010 VA examination report and December 2011 VA examination addendum report (or a suitable substitute if that examiner is unavailable), for the purpose of providing further comment in the form of a medical opinion that is supported by a fully responsive rationale.  

The claims folder and copies of the body of this Remand, as well as the May 2010 Board Remand, must be provided to and reviewed by the examiner in conjunction with the examination.  Such review must be noted in the examination report.  

After reviewing the entire record, including the Appellant's lay assertions of having potentially harmful weapon cleaning fluid splashed in his eyes during a period of service and the documented history of a right eye corneal abrasion, the VA examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently identified acquired eye disorder is due to an injury as claimed by the Appellant or documented during a period of active duty or inactive duty for training or otherwise due to a disease process that had its clinical onset during a period of active duty for training with the National Guard?  

If it is determined that an opinion cannot be rendered without resorting to mere speculation, the examiner is directed to provide a supporting rationale for such a conclusion, to include whether such a conclusion was rendered because the procurable and assembled data was fully considered, and whether the inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the Appellant's eye disability.

2.  After completing all indicated development, the RO should readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Appellant and his representative , and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


